Opinion by
Judge Cofer :
The judgment setting aside Creal’s purchase established the fact that, as against the appellants, he had no title to their interests outside of the dower allotted to the widow. ‘ He was a cotenant with them, and as such had no right to charge them with improvements, certainly not unless the improvements remained on the land when the judgment settling the rights of the parties was rendered. The evidence shows that the barn built by him has been burned down, and that the farm is not in any better condition now than when he took possession. Therefore he ought to account for use and occupation for as much as a tenant could have afforded to pay for rent, the tenant keeping up the repairs.
Taking all the evidence together, we think that part of the land outside of the dower was fairly worth $30 a year, the tenant to> keep up the repairs, and that Creal should be charged with that sum, and should be credited by the money paid for taxes on the land outside of the dower, that is, with two-thirds of the taxes on the whole land. As owner of the dower he was bound tO' pay the taxes on it.
The court did not adjudge to Creaks and Nall’s attorneys a lien on appellants’ interest, and they have no right to complain that a lien was given the attorneys on the rest due.

W. H. Chelf, S. H. Bush, H. S. Johnson, for appellants.


T. A. Robertson, Read & Twyman, for appellees.

Wherefore the judgment is reversed, and the cause remanded for a judgment in confbrmity with this opinion.